DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-10, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephan (8,776,406).

Regarding claims 1, 15 and 18, Stephan discloses a snow plow apparatus for use with a vehicle (12), said snow plow apparatus comprising:
A support frame (14)
A snow pushing plate (16) having an inboard end coupled to said support frame and a free outboard end opposite said inboard end, wherein said plate is pivotably deployable and retractable about a horizontal deployment pivot (28), and said plate is further pivotable about an upright sweep axis (94) when in a deployed configuration such that the blade is selectively positionable at a plurality of sweep positions by pivoting the plate about the sweep axis (via actuator 88)
A powered deployment actuator (40,41) coupled to said plate and selectively operable to automatically stow and deploy said plate between a stowed configuration in which at least a portion of said plate is above said support frame and occupies a space behind the vehicle, and a deployed configuration in which said plate is in contact with a surface to be plowed and extends laterally outwardly from the vehicle
A float apparatus enabling said plate to vertically raise and lower relative to the support frame, such that said plate automatically moves in response to changes in the height of the surface to be plowed relative to said support frame (column 7 lines 3-8)
A vehicle mount (Figure 1) configured to secure said support frame to the vehicle
Wherein said plate contacts a surface to be plowed when in said deployed configuration (figures 3, 5A, 5C) and said plate is pivotable to a stowed configuration in which at least a portion of said plate is above said support frame (Figure 4, 5B)
Wherein the deployment actuation mechanism and the sweep actuation mechanism are selectively operable independent of one another

Regarding claim 3, Stephan discloses said mount includes a vehicle frame engaging support configured to engage the frame of the vehicle.

Regarding claim 4, Stephan discloses a float apparatus enabling said plate to vertically raise and lower relative to said support frame, such that said plate automatically moves in response to changes in the height of the surface to be plowed relative to said support frame (column 7 lines 3-8).

Regarding claim 5, Stephan discloses an accumulator (109) coupled to said plate and configured such that said accumulator permits said plate to swing away from an object impacted by the plate to protect said snow plow apparatus from damage, and wherein said accumulator is operable to return said plate to a pre impact configuration or position (column 7 lines 3-8).

Regarding claim 8, Stephan discloses a powered deployment actuator (40,41) coupled to said pivotably deployable snow pushing plate for deploying and stowing the plate.

Regarding claim 9, Stephan disclose a powered sweep actuator (88) coupled to the plate and configured to pivot said plate about the sweep axis.

Regarding claims 10 and 19, Stephan discloses an electronic controller (120) that is selectively operable to control said powered deployment actuator and said powered sweep actuator.

Regarding claim 13, Stephan discloses that the plate is selectively operable to deploy to one outboard side of the vehicle and to an opposite outboard side of the vehicle (Figures 5A-5C).

Regarding claims 16 and 20, Stephan discloses a linkage assembly (86) coupled between the plate and the support frame and a float limiting member configured to limit the movement of the linkage assembly such that said float limiting member defines minimum and maximum heights of the plate relative to the support frame when in the deployed configuration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (8,776,406) as applied to claim 1 above and further in view of Newton et al. (6,516,894).

Regarding claim 2, Stephan discloses the plate is pivotable connected to the support frame but fails to specifically disclose the range of pivoting allowed by the connection.  Like Stephan, Newton et al. also discloses a towed, pivotably adjustable plow blade.  Unlike Stephan, Newton discloses that the plow blades can be pivoted such that the outboard end can be either forward or rearward of the inboard end depending on where the operator wants the plowed material to be deposited.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the blade of Stephan such that it is pivotal through a wide range of positions with the outboard end either forward or rearward of the inboard end depending on the desired ending location of the plowed material as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 6 and 14, Stephan discloses the invention as described above, but fails to disclose a center snow pushing plate or an opposite side plate. Like Stephan, Newton also discloses a towed, pivotal plow blade.  Unlike Stephan, Newton discloses an additional center blade and an additional wing plow for aiding in removal of material from the ground surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an additional center blade and a blade on the opposite side of the frame in Stephan as taught by Newton to increase the material removal swath width by combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 7, the combination discloses relief actuators to move blades in response to obstructions.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (8,776,406) as applied to claim 1 above and further in view of Lovell et al. (9,957,679).

Regarding claim 11, Stephan discloses the invention as described above, but fails to specifically disclose that the controller includes a wireless remote.  Like Stephan, Lovell also discloses a rear mounted plow with a controller.  Unlike Stephan, Lovell disclose the use of a wireless control to operate the actuators of the system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a wireless controller in Stephan as taught by Lovell to allow an operator to easily control the system.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (8,776,406) as applied to claim 1 above and further in view of  Lemieux et al. (2009/0119954).

Regarding claim 12, Stephan discloses the invention as described above, but fails to disclose blade indicator mechanisms.  Like Stephan, Lemieux also discloses a towed plow blade connected to a vehicle and controlled with a controller. Unlike Stephan, Lemieux disclose the use of indicators to inform the operator of the configuration of the plow during use (pgph 0023).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize blade indicators in Stephan as taught by Lemieux to enable the operator to know the status of the blade during use.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ross (3,908,289).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671